DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0162219, filed on 11/30/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2019 was filed after the mailing date of the instant application on 05/09/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some combinations of L1 and p of claim 1, does not reasonably provide enablement for compounds wherein L1 is a direct bond and p is 0.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
When L1 is a direct bond and p is 0, this appears to form two separate compounds rather than one whole compound as L1 and Z1 would not be connected. 
The Inventor has not provided direction with regard to what happens when L1 is a direct bond and p is 0 (In re Wands (F))
There are no examples in the instant specification which demonstrate how such a compound is formed. (In re Wands (H))
Furthermore, no examples are given in the instant specification by which to determine how to interpret these limitations.
Accordingly, the specification fails to sufficiently enable a person having ordinary skill in the art at the time the invention was effectively filed to practice the invention commensurate with the full scope of the claims.
Claims 2-13 are rejected by virtue of their dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0005980 A1).
With respect to claim 1, Ito discloses a compound of Formula 2, which is pictured below.

    PNG
    media_image1.png
    159
    588
    media_image1.png
    Greyscale

In this formula, X21 is an oxygen atom (paragraph 0010), L21 is a C6 arylene group (paragraph 0012, lines 1-4), R21 and R22 are a C6 aryl group (paragraph 0014, lines 1-2), a22 is 0 so that L22 is not present (paragraph 0013), n21 is 1 (paragraph 0019), and Y21 is a moiety represented by Formula 8-33 (page 19), which is pictured below.

    PNG
    media_image2.png
    188
    507
    media_image2.png
    Greyscale

In this formula, E24 is an imidazole (paragraph 0167, lines 1-3).
This forms the compound below.

    PNG
    media_image3.png
    411
    395
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claim when R3 is represented by –(L1)p-(Z1)q, and the rest are hydrogen, L1 is a direct bond, Z1 is –P(=O)RR’, p is 1, q is 1, R6 to R13 are hydrogen atoms, and R and R’ are a C6 aryl group (phenyl).
Ito includes each element claimed, with the only difference between the claimed invention and Ito being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which decreases electron moving speed and allows for high carrier balance (paragraph 0187, lines 1-4), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 2-4, Ito teaches the heterocyclic compound of claim 1, and at least R3 is represented by –(L1)p-(Z1)q and R1-R2, and R4-R13 are hydrogen atoms, as discussed above.
With respect to claims 5 and 6, Ito teaches the heterocyclic compound of claim 1, as discussed above. The general formula of Ito is nonlimiting with regard to the bonding position on the aryl linking group, L21. The general formula above can also form the positional isomer shown below.

    PNG
    media_image4.png
    479
    381
    media_image4.png
    Greyscale

This compound meets the requirements of the instant claims when R4 is represented by –(L1)p-(Z1)q, and the rest are hydrogen, L1 is a direct bond, Z1 is –P(=O)RR’, p is 1, q is 1, R6 to R13 are hydrogen atoms, and R and R’ are a C6 aryl group (phenyl).
With respect to claim 7, Ito teaches the heterocyclic compound of claim 1, and Chemical Formula 1 is represented by instant compound 5.
With respect to claims 8-12, Ito teaches the heterocyclic compound of claim 1, as discussed above. Ito also teaches an anode (paragraph 0038, line 3), cathode (paragraph 0317, line 3), an organic layer, and the organic layer comprises a hole transport region, and the hole transport region comprises a charge generation layer (paragraph 0255, lines 1-2), an electron transport region, and emission layer (paragraph 0188) and the organic layer includes the heterocyclic compound of Ito Formula (2) (paragraph 0041).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the heterocyclic compound of Ito into any of the claimed organic layer of an organic light emitting device as Ito teaches this is a known device .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0005980 A1) as applied to claims 1-12 above, and further in view of Liao et al. (US 2006/0040132 A1).
With respect to claim 13, Ito teaches the organic light emitting device of claim 8, as discussed above. Ito also teaches that the emission layer may have a stacked structure (paragraph 0259, lines 4-6). However, Ito does not specifically teach an anode, a first stack, a charge generation layer, a second stack, and a cathode, in that order.
Liao teaches a tandem white OLED device comprising an anode, a cathode, and a plurality of organic electroluminescence units disposed between the anode and the cathode. Liao includes Fig. 1, pictured below, which shows an anode, a first stack (1st EL UNIT-BLUE), a charge generation layer (CGL), a second stack (2nd EL UNIT- RED), and a cathode, in that order (paragraph 0021)

    PNG
    media_image5.png
    301
    452
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the stacked, organic light emitting device of Ito to have an anode, a first stack, a charge generation layer, a second stack, and a cathode, as Liao teaches this was a known device structure for a stacked OLED that was known prior to the effective filing date of the claimed invention.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 2015/0124000 A – Teaches relevant phenanthroline compounds
WO 2016/074755 – Teaches relevant phenanthroline compounds

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786